Title: From Benjamin Franklin to Thomas Cushing, 13 April 1772
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, 13 April, 1772.
I wrote to you in January last a long letter, by Meyrick, and at the same time wrote to the Committee, since which I have received no line from any one in Boston, nor has Mr. Bollan yet received the answer we wait for, respecting the eastern settlements on the crown land.
The Parliament has been employed in the royal marriage bill, and other business; nothing of importance relating to America has been mentioned hitherto during the session, and it is thought that India affairs will fill up the remainder of the time, to the prorogation. I have not met with Lord Hillsborough since my return from Ireland, seeing no use at present in attending his levees. The papers mentioned his intention of moving something in the House of Lords relating to America, but I cannot learn there was any truth in it.

It is my present purpose to return home this summer, in which case, I suppose I am to leave your business and papers in the hands of Mr. Lee, which I shall do, if I do not receive other directions.
Upon the present plan here of admitting no agent, but such as governors shall approve of, from year to year, and of course none but such as the ministry approves of, I do not conceive that agents can be of much use to you; and, therefore, I suppose you would rather decline appointing any. In my opinion, they have at all times been of full as much service to government here, as to the colonies from whence they come, and might still be so, if properly attended to, in preventing, by their better information, those disgraceful blunders of government, that arise from its ignorance of our situation, circumstances, abilities, temper, &c., such as the Stamp Act, which too would have been prevented, if the agents had been regarded. Therefore I should think, that, if agents can be allowed here on no other footing than is now proposed, we should omit sending any, and leave the crown, when it wants our aids, or would transact business with us, to send its minister to the colonies. Be pleased to present my respects to the Committee, and duty to the Assembly, and believe me, with sincere esteem, &c.
B. Franklin.
